Hr. Presiding Justice Harker delivered the opinion of the court. Appellant began suit before a justice of the peace against appellee and his farm tenant, one Edward Gillham, to recover damages for breach of an alleged contract for the sale of a lot of corn. The case went to the Circuit Court on appeal and, after being dismissed as to Gillham, was tried by a jury. The court directed a verdict for the defendant, upon which judgment for costs was rendered against the plaintiff. The evidence shows that Gillham raised the corn in question upon appellee’s farm. - Appellee seemed anxious for him to sell it in order that he might collect his rent, and advised appellant to buy it. Appellant’s son, as agent for his father, made a contract with Gillham for the purchase of the corn. There was no sort of delivery of the corn made at the time, and no payment was made. When appellant’s son subsequently went to the cribs for the purpose of measuring the corn, he found that appellee had levied a distress warrant upon it for rent, and Gillham refused to all ow him to take any of it. It is clear under the facts that the title to the corn never passed to appellant. If appellant is entitled to damages for breach of contract, he can not recover them in a suit against appellee because appellee was not a party to the contract. The Circuit Court properly directed a verdict, therefore, and the judgment will be affirmed.